FILED
                               NOT FOR PUBLICATION                          OCT 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE GUADALUPE CISNEROS                            No. 07-72465
GUTIERREZ; LILIA SALAZAR
GARCIA; NAYELI CISNEROS                            Agency Nos. A096-056-592
SALAZAR,                                                       A096-056-593
                                                               A096-056-594
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Jose Guadalupe Cisneros Gutierrez, Lilia Salazar Garcia, and Nayeli

Cisneros Salazar, natives and citizens of Mexico, petition for review of the Board

of Immigration Appeals’ order dismissing their appeal from an immigration

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s order denying their applications for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. Reviewing de novo questions of law,

Garcia-Lopez v. Ashcroft, 334 F.3d 840, 843 (9th Cir. 2003), we deny in part and

dismiss in part the petition for review.

      The agency properly concluded that Cisneros Gutierrez was ineligible for

cancellation of removal due to his conviction under California Welfare and

Institutions Code § 10980(c)(2). See 8 U.S.C. §§ 1182(a)(2)(A)(i)(I),

1229(d)(1)(B). Cisneros Gutierrez’s contention that his conviction was

automatically reduced to a misdemeanor by operation of California Penal Code

§ 17(b)(1) and therefore qualified for the petty offense exception is unavailing.

See Garcia-Lopez, 334 F.3d at 844-45.

      We lack jurisdiction to review the agency’s discretionary determination that

Salazar Garcia failed to show exceptional and extremely unusual hardship to her

U.S. citizen children. See 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 980 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   07-72465